 

Exhibit 10.8

 

[ex10-8_001.jpg]

 

AUXO TECHNOLOGY LABS CONSULTING AGREEMENT

 

This AGREEMENT is made on 4/14/2020, (the “Effective Date”), by and between
ConversionLabs Inc. located at 800 Third Avenue, Suite 2800, New York, NY 10022
(“Client”) and Auxo Technology Labs LLC, located at 300 South Pine Island Rd STE
307, Plantation, FL, 33324 (“Consultant”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Services.

 

1.1. Services. Consultant will provide Client with the services necessary to
complete the work as described in this Agreement and each Statement of Work
(“Services”). The Services and deliverables necessary to perform the work
described in each Statement of Work are collectively defined as the
“Engagement.” Statement of Work #1 is attached hereto as Exhibit A.

 

1.2. Deliverables. The Services shall include design and delivery of software,
documentation, graphics images, text and other items required to implement the
work described in the Statement of Work (the “Deliverables”). Consultant shall
deliver all software to Client in both source code and object code format, along
with all related documentation reasonably required to support and utilize the
Deliverables (e.g., data schema, metadata schema, etc.).

 

1.3. Additional Services. In the event that Client desires Consultant to perform
services beyond the initial Engagement, Consultant and Client shall mutually
agree upon the specifications and charges for such services in writing (each, a
“Statement of Work”). Each executed Statement of Work shall be deemed
incorporated into this Agreement as an exhibit and shall be treated as Services
under the applicable terms of this Agreement. A Statement of Work may consist of
a written purchase order, a separate written work statement identifying the
scope of the services to be performed or such other written document as mutually
agreed upon, in writing, by Client and Consultant. Each Statement of Work shall
contain the following information, as may be applicable for the particular
service requirement: (a) the details of the scope and type of service to be
performed by Consultant, including deliverables (if any), labor requirements,
and time estimates for completion of the services; (b) functional and/or design
specifications as are mutually determined; (c) project plan; and (d) any other
additional terms and conditions as required for the performance of the services.
Alternatively, the parties may modify an existing Statement of Work through a
change order or other amendment executed by both parties.

 

1.4. Location and Access Policies. During the course of this Agreement,
Consultant may be required to access the facilities or systems of Client. In
such instances, Consultant shall comply with all facility and access policies
applicable to personnel and contractors of such entities (including, without
limitation, signing non-disclosure agreements or access agreements as reasonably
required by such entities), provided Consultant has received a copy of such
policies.

 

   

 

 

2. Project Plan; Acceptance Testing.

 

2.1. Engagement Project Plan. Each Engagement shall be subject to a mutually
agreed project plan, as detailed in the applicable Statement of Work. The
parties shall meet regularly during each Engagement to discuss the status of the
Project Plan, critical path items and any anticipated delays or concerns that
may arise. At any point during any Statement of Work, upon Client’s request the
parties will meet to renegotiate the scope and timeframe of the Deliverables for
the applicable Engagement.

 

2.2. Achievement of Payment Milestones. If the applicable Statement of Work
outlines payment criteria dependent on milestones, Client shall use such
criteria as defined in the Statement of Work to determine Consultant’s
achievement of each milestone and shall do so promptly upon Consultant’s notice
that the milestone has been reached

 

2.3. Final Acceptance Period. Client shall have a period of forty-five (45) days
following delivery of the final Deliverables and associated Consultant Work
Product during which Client may engage in testing such materials in test and/or
production environments. For purposes of clarification, the testing period shall
not begin until Consultant has completed Deliverables and associated Consultant
Work Product in accordance with the specifications in the applicable Statement
of Work (and the quality control standards described in Section 2.4 below as
applicable). Client shall promptly notify Consultant of any issues identified
during testing, which Consultant shall promptly address and resubmit for testing
hereunder. In the event that the Deliverables (and any resubmission thereof) do
not successfully pass testing hereunder within ninety (90) days of the start of
testing, Client may discontinue testing and terminate the applicable Engagement.

 

3. Personnel.

 

3.1. Consultant shall assign sufficient personnel at appropriate levels of
experience and responsibility to timely perform its obligations under this
Agreement. Consultant shall use reasonable efforts to maintain continuity of
personnel working on each Engagement and shall not remove any such personnel
without Client’s prior approval, not to be unreasonably withheld, unless such
personnel are promoted out of the applicable position or leave the company. In
the event that Consultant replaces personnel (other than at Client’s request),
Consultant shall provide the necessary training to and services by the
replacement personnel at no expense to Client for such individual(s) to become
familiar with the applicable Engagement. In the event that Client has any issues
with any Consultant personnel, Consultant shall promptly meet with Client to
discuss and work to address the issues.

 

3.2. All persons furnished, used, retained or hired by or on the behalf of
Consultant shall be considered to be solely the employees or agents of
Consultant. Consultant shall be responsible for payment of any and all
unemployment, social security, and other payroll related taxes for its employees
and agents, as applicable, including any related assessments and contributions
required by law. Consultant shall also ensure that all personnel involved in
performing the Services are subject to written confidentiality obligations and
intellectual property assignment obligations substantively similar to the terms
of this Agreement. With respect to any personnel that will have access to lab
data or the facilities or systems of any pharmaceutical company working with
Client, Consultant shall run industry standard drug testing and background
screening.

 

 -2- 

 

 

4. Fees.

 

4.1. Services. Client shall pay the fees set forth in each Statement of Work.

 

4.2. Timing of Payments. With respect to time and materials Engagements,
Consultant shall invoice Client for fees actually incurred on a monthly basis
unless otherwise specified in the applicable Statement of Work.

 

4.3. Expenses. Unless otherwise stated in the applicable Statement of Work,
Client will reimburse Consultant for all business travel and other out-of-pocket
expenses reasonably incurred by Consultant, including transportation, food and
lodging, provided that such expenses have been approved in advance by Client in
writing (which may include email). In any event, expenses shall not exceed ten
percent (10%) of the service fees chargeable for the applicable Statement of
Work unless otherwise approved by Client and in such cases, Consultant will
provide Client with an itemized list of all expenses incurred by Consultant,
together with receipts for such expenses, and such other documentation as Client
may reasonably request.

 

4.4. Third Party Software. Client shall be solely responsible for all license
fees attributable to any Third Party Software used pursuant to Section 6.3
unless such fees are identified in the applicable Statement of Work specifically
state that Consultant is responsible for such license fees.

 

5. Term; Termination.

 

5.1. Agreement Term; Engagement Term. The Term of this Agreement shall begin on
the Effective Date and continue until terminated hereunder; provided, however,
that this Agreement shall survive with respect to any then currently outstanding
Statements of Work until the applicable Engagements are completed or
subsequently terminated. The Term of each Engagement shall be defined in the
applicable Statement of Work, as may be extended by the parties by mutual
agreement.

 

5.2. Termination for Cause. Either party may terminate the applicable Statement
of Work (or the entire Agreement) upon written notice if the other party
materially breaches any of its obligations and fails to cure such breach within
thirty (30) days of notice thereof. In addition, in the event that Consultant
fails to complete any milestone, due solely to Consultant’s fault and at no
fault of Client, within fifteen (15) days of the date specified for such
milestone in the Statement of Work, Client may terminate such Statement of Work
upon written notice to Consultant. Either party may terminate this Agreement if
the other party makes a general assignment for the benefit of creditors, is
subject of a petition for bankruptcy, has a receiver appointed or is otherwise
declared insolvent. In the event that Consultant desires to terminate for cause,
other than non-payment, and Client disputes such termination, Consultant shall
continue to perform the Services upon Client’s request during the pendency of
any dispute.

 

 -3- 

 

 

5.3. Termination without Cause. Client may terminate this Agreement or any
Statement of Work without cause upon forty-five (45) days’ written notice to
Consultant. In such event, Client shall pay to Consultant the fees for work
actually performed (if the Statement of Work is on a time and materials basis)
or, if the Statement of Work is on a fixed fee basis, a pro-rata portion of the
fees associated with the milestone which Consultant is then currently working to
achieve, on a percentage completion basis.

 

5.4. Effect of Termination. In the event of termination of an Engagement,
Consultant shall immediately deliver to Client all Deliverables completed
through the date of termination, Consultant Work Product and any other work in
progress developed or then in development. With respect to software, such
materials shall be delivered in both source code and object code formats.
Consultant shall also return or destroy all copies of Confidential Information,
as defined below, to Client. Notwithstanding the above, in the event Consultant
terminates an Engagement due to non-payment, Consultant shall not be obligated
to provide any Deliverables, Consult Work Product or other work in progress
developed or then in development, until payment for such Deliverables or work
product has been received by Consultant.

 

6. Ownership and License.

 

6.1. Client Property. Unless specified differently in a Statement of Work,
Consultant agrees that all items delivered by Consultant to Client and all
information and intellectual property arising from Consultant’s work for Client
(such as ideas, technology, software, inventions, concepts, discoveries,
developments, improvements and innovations, whether or not patentable or reduced
to practice) conceived, made or developed by Consultant whether alone or
together with others, during the course of an Engagement shall become the
exclusive property of Client upon full payment of the respective SOW. All of the
rights and things described in the foregoing sentence, and all intellectual
property, trade secrets or other proprietary rights relating thereto shall be
defined, collectively, as the “Consultant Work Product.” Consultant Work Product
shall not include any third party materials described in Section 6.2 or any
Retained Property described in Section 6.3. Consultant agrees that all
Consultant Work Product is work made for hire for Client under the copyright
laws of the United States. Consultant hereby gives, transfers and assigns to
Client all right, title and interest, including all rights in the nature of
patent, copyright, trade secret or other intellectual property or proprietary
rights, now or hereafter arising in and to the Consultant Work Product not
otherwise owned by Client (as a work for hire or otherwise), and hereby assigns
to Client or waives any so-called “moral rights” in the Consultant Work Product,
to the extent permitted by law. Consultant agrees to execute and deliver such
additional documents and take such additional reasonable actions as Client deems
necessary or convenient to perfect or evidence Client’s ownership of the
Consultant Work Product or to enable Client to record this Agreement and/or
secure rights of copyright and/or letters patent in its name, or otherwise to
enforce its rights in the Consultant Work Product in any country throughout the
world or otherwise carry out the provisions of this Section 6.1.

 

6.2. Third Party Materials. Consultant shall not incorporate any third party
materials (including, without limitation, open source software, freeware,
shareware, so called “public domain” materials, etc.) into any Deliverables or
Consultant Work Product hereunder without Client’s prior written consent.

 

 -4- 

 

 

6.3. Retained Property.

 

6.3.1. Identifying Retained Property. Consultant shall own all intellectual
property rights in and to any software, know-how or technology developed by
Consultant prior to execution of, or independent of, this Agreement and used or
delivered in any Deliverable; provided, however, that such software or
technology is identified in the Statement of Work or otherwise mutually agreed
upon by the parties in writing (collectively, the “Retained Property”). In
addition, Consultant shall not incorporate any Retained Property into any
Deliverables or Consultant Work Product without Client’s prior written consent.
In the event that it is subsequently determined that Consultant incorporated
Retained Property into the Deliverables or Consultant Work Product without
Client’s prior written consent, Consultant will remove and replace the Retained
Property at its own expense upon Client’s request.

 

6.3.2. License to Retained Property. Upon receipt of full payment of the
respective Statement of Work, Consultant grants to Client and its affiliates a
non-exclusive, perpetual, irrevocable, paid-up, royalty free, worldwide license
and related rights to reproduce, display, perform, prepare derivative works of,
modify, distribute, make, have made, import, export, sell and otherwise use the
Retained Property (including all intellectual property and proprietary rights
therein, such as copyrights and patents obtained with respect to inventions
embodied in the Retained Property), and to sublicense any of the foregoing
rights, in connection with the Consultant Work Product or any components or
derivatives thereof.

 

7. Warranties; Indemnification.

 

7.1. Consultant represents and warrants that:

 

(i) the Services will be performed in a timely, competent and workmanlike manner
by individuals of appropriate training and experience, and that all work will
meet or exceed industry standards.

 

(ii) the Deliverables and Retained Property do not and will not violate or
infringe upon the rights of any third party, including without limitation,
trademark, trade secret, copyright, patent or other proprietary rights of any
kind.

 

(iii) Consultant has the right and authority to grant all of the licenses set
forth in this Agreement and that such licenses shall not violate the rights of
any third party.

 

(iv) the Deliverables, as designed and implemented by Consultant, does not, and
shall not, contain any programming devices (e.g., viruses, key locks, etc.)
which would (a) cause an unforeseen disruption in the performance of the
Deliverables, or (b) permit Consultant personnel or other third parties to
access the Deliverables or any of Client’s equipment connected to the
Deliverables without Client’s authorization.

 

(v) the Deliverables shall perform in material accordance with the mutually
agreed upon specifications for at least one hundred eighty (180) days after
acceptance thereof.

 

 -5- 

 

 

7.2. Consultant will defend, indemnify and hold Client, and its affiliates,
members, employees, distributors, and licensees harmless from and against any
and all losses, costs, damages, liabilities, claims or expenses in connection
with third party claims arising out of any breach of the representations and
warranties set forth in Section 7.1(ii) or (iii).

 

8. Confidential Information.

 

8.1. Each party acknowledges that it will have access to certain confidential
information of the other party concerning the other party’s business, plans,
employees, and other information held in confidence by the other party
(“Confidential Information”). Confidential Information will include all
information in tangible or intangible form that is marked or designated as
confidential or that, under the circumstances of its disclosure, should be
considered confidential. Client’s Confidential Information includes, without
limitation: (a) information meeting the foregoing requirements that Consultant
may receive or access from current, former or prospective Client members; (b)
any laboratory data provided to Consultant for use under this Agreement and any
business plans related to commercialization or distribution of any Deliverables,
regardless of whether or not marked confidential; and (c) the Deliverables and
all work-in-progress related thereto. Each party agrees that it will not use in
any way, for its own account or the account of any third party, except as
necessary to meet its obligations under this Agreement, nor disclose to any
third party (except as required by law or to that party’s attorneys, accountants
and other advisors as reasonably necessary), any of the other party’s
Confidential Information and will take reasonable precautions to protect the
confidentiality of such information, at least as stringent as it takes to
protect its own Confidential Information.

 

8.2. Information will not be deemed Confidential Information hereunder if such
information: (i) is known to the receiving party prior to receipt from the
disclosing party directly or indirectly from a source other than one having an
obligation of confidentiality to the disclosing party; (ii) becomes known
(independently of disclosure by the disclosing party) to the receiving party
directly or indirectly from a source other than one having an obligation of
confidentiality to the disclosing party; (iii) becomes publicly known or
otherwise ceases to be secret or confidential, except through a breach of this
Agreement by the receiving party; or (iv) is independently developed by the
receiving party. The receiving party may disclose Confidential Information
pursuant to the requirements of a governmental agency or by operation of law,
provided, however, that the receiving party shall give the disclosing party
prompt notice, and shall use its reasonable efforts to cooperate with the
disclosing party, at the disclosing party’s cost, if the disclosing party wishes
to obtain a protective order or otherwise protect the confidentiality of such
Confidential Information.

 

8.3. In the event of any improper disclosure or loss of Confidential
Information, the receiving party shall immediately notify the disclosing party.

 

8.4. Consultant shall not make any public statements or issue any press releases
about this Agreement, any Engagement hereunder or the status thereof without
Client’s prior approval unless such statements simply confirm the information
previously publicly disclosed by Client. In the event that Client requests
Consultant to participate in meetings with, or independently meet/interview,
third parties, the parties shall mutually agree upon the statement describing
Consultant’s involvement and role in the applicable project.

 

 -6- 

 

 

8.5. Each party acknowledges that any breach of any provision of this Section by
either party, or its Personnel, will cause immediate and irreparable injury to
the non-breaching party, and in the event of such breach, the injured party
shall be entitled to seek injunctive relief in addition to any and all other
remedies available at law or in equity.

 

9. Law; Venue. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida and exclusive jurisdiction for any dispute
arising out of this Agreement shall be the courts located in Miami Dade,
Florida. Each party hereby irrevocably consents to the personal jurisdiction of
such courts.

 

10. Assignment. This Agreement and the rights and obligations herein may not be
transferred or assigned by Consultant without the prior written consent of
Client.

 

11. Miscellaneous. This Agreement constitutes the entire understanding and
agreement of the parties with respect to its subject matter, and supersedes all
prior and contemporaneous understandings and agreements, whether written or
oral, with respect to such subject matter. No delay or failure by either party
to exercise or enforce at any time any right or provision of this Agreement will
be considered a waiver thereof of such party’s rights thereafter to exercise or
enforce each and every right and provision of this Agreement. No single waiver
will constitute a continuing or subsequent waiver. No waiver, modification or
amendment of any provision of this Agreement will be effective unless it is in
writing and signed by the parties, but it need not be supported by
consideration. If any provision of this Agreement, or the application thereof,
shall for any reason and to any extent be determined by any tribunal of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
of this Agreement shall be interpreted so as best to reasonably effect the
intent of the parties. The parties further agree that any such invalid or
unenforceable provisions shall be deemed replaced with valid and enforceable
provisions that achieve, to the extent possible, the business purposes and
intent of such invalid and unenforceable provisions. Neither party shall be
considered to be in default in the performance of its obligation under this
Agreement, to the extent that the performance of any such obligation is
prevented or delayed by acts or events, which are beyond the reasonable control
of the affected party. Such acts or events shall include but not be limited to
acts of God, civil or military authority, civil disturbance, war, strikes,
fires, other catastrophes, or other “force majeure” events beyond the parties’
reasonable control. The parties shall be deemed to be independent contractors
and neither party shall be considered or permitted to be an agent, servant,
joint venture or partner of the other. This Agreement may be executed by
facsimile in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
The provisions contained in Sections 5.4, 6, 7.2 and 8-11 shall survive
expiration or termination of this Agreement.

 

 -7- 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year above set forth.

 

Conversion Labs Inc.   Auxo Technology Labs LLC           By: /s/ Justin
Schreiber   By: /s/ Ralph Musgrove Name: Justin Schreiber   Name: Ralph Musgrove
Title: CEO   Title: Managing Member

 

 -8- 

 

 

EXHIBIT A

 

Statement of Work (SOW) #1

 

EXHIBIT A - Pricing

Payment Terms:

 

  1. Initial Payment. Client will pay $55,000 to Consultant upon execution of
this Consulting Agreement.   2. Option Payment. Upon delivery of the TeleHealth
Patform, Client shall issue Consultant 500,000 (five hundred thousand) stock
options at a strike price of 23 cents with the options vesting after 2 years or
the stock price reaching $1 (one dollar), whichever comes first.   3.

Monthly Payments. Client shall pay Consultant monthly payments in the aggregate
amount of Ninety Five Thousand Dollars ($95,000.00) by making payments of Two
Thousand Five Hundred Dollars ($2,500.00) on the first day of each month for the
next 38 months. All payments are to be made by wire-transfer to Chase Bank,
Acct. Number: 268393235, Routing Number: 267084131, Account Name: Auxo
Technology Labs, LLC.

 

ConversionLabs Inc.   Auxo Technology Labs, LLC           By:
                          By:                            Name:     Ralph
Musgrove           Title:     Director  

 

 -9- 

 